DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 01/10/2022 has been considered by the examiner. None of the cited references anticipated or rendered obvious the features cited below in Reasons for Allowance.


Terminal Disclaimer
	The terminal disclaimer filed on 02/10/2022 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US Patent No. 11,187,884 has been reviewed and accepted. The terminal disclaimer has been recorded.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The closest prior art Regan et al. (US PUB 2016/0061567) teaches mounting base 36 on top of the housing 18 as shown at least in FIG. 1, instead of below the main body (housing) as claimed thus fails to teach a combination of all the claimed features as presented in independent claims 1, 10 and 13, for example:
	Claim 1 relates to a viewing optic having an optical system with an objective lens system that focuses a target image from an outward scene to a first focal plane between the objective lens system and an erector system that inverts the target image, and an active display located below the optical system and to generate a digital image that is viewed in a the first focal plane of the optical system.
Claim 10 relates to a viewing optic having an optical system with an objective lens system that focuses a target image from an outward scene to a first focal plane; a beam combiner placed between the objective lens system and the erector lens system; and an active display located below the optical system and configured to generate a digital image and a collector lens system to collect light from the active display.
	Claim 13 relates to a viewing optic having an optical system for viewing a target image, an erector system that inverts the target image, and an active display located below the optical system and to generate a digital image, the generated digital image is combined into an image of the outward scene in a first focal plane of the optical system located between an objective lens system and the erector system.
	Claims 2-9, 11-12 and 13-19, which depend from either claims 1, 10 or 13, are also allowed.


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
May 17, 2022